DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s arguments and remarks filed on 12/13/2021.
Claims 1-3, 5, 7-27 and 29-32 are pending. 
Claims 1, 21 and 23 are independent. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Thomas P. Canty (reg. no. 44,586) on 02/18/2022.

The application has been amended as follows: 
Please amend claim 32.

Please amend claim 32 as following: (Currently amended) The compressor system as claimed in claim 31, wherein the switch is a semiconductor switch.





Allowable Subject Matter
Claims 1-3, 5, 7-27 and 29-32 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a compressor system for generating compressed air for a compressed air supply system in a vehicle, a compressed air supply system for a vehicle; a method for operating a brushed direct current electric motor (BDC electric motor) in a compressor system for generating compressed air for a compressed air supply system of a vehicle, comprising: a motor control circuit configured to delimit an operating current of the BDC electric motor to a time-varying current threshold value, the motor control circuit including: a switch controller, the switch controller being configured to specify, in a time-varying manner, a switched-on time period (t_ON) and a switched-off time period (t_ OFF) for the electric motor, wherein the switched-off time period is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value along with other features of claim 1 or claim 21 (claim 1 or claim 21); controlling, by a motor control circuit, the BDC electric motor so as to delimit an operating current of the BDC electric motor to a time-varying current threshold value, specifying, by a switch controller in a time-varying manner, a switched-on time period (t_ON) and a switched-off time period (t_OFF) for the electric motor, wherein the switched-off time period (t_OFF) is determined as a function of the time-varying current threshold value so as to limit an amount of energy dissipated in the free-running current path to a dissipated energy threshold value along with other features of claim 23 (claim 23).
The combination of the claimed limitations in the independent claims 1, 21 and 23 are not anticipated or made obvious by the prior art of search in the examiners opinion.  Applicant’s arguments . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846